Citation Nr: 1502271	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-39 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3. Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the Board at a November 2014 hearing, via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A July 2001 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not file a notice of disagreement. 

2. Evidence received since the July 2001 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The competent and credible evidence of record demonstrates the Veteran suffers from PTSD due to the circumstances of his active service.

4. The evidence of record indicates that tinnitus is a symptom that is associated with the Veteran's service-connected hearing loss.


CONCLUSIONS OF LAW

1. The July 2001 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD and depression is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the July 2001 rating decision in connection with Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. PTSD was incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

4. Tinnitus is the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claims addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I. Claim to Reopen

The RO initially denied the Veteran's claim of entitlement to service connection for PTSD in a July 2001 rating decision.  The Veteran did not file a notice of disagreement in regards to this rating decision.  Therefore, the July 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 2001 rating decision includes statements by the Veteran, an August 2007 statement by E.C.N., a May 2009 statement by the Veteran's ex-wife, VA treatment records, and the Veteran's November 2014 Board hearing testimony.  Significantly, the statement by E.C.N. is credible supporting evidence of the Veteran's assertion that in January 1977 he was on a landing craft that sunk following an accident with a vessel off the coast of Spain.  November 2014 Board Hearing Testimony.

Therefore, the Board concludes that the statement by E.C.N. is new and material with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The evidence is new as it has not previously been included in the record.  This evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely credible supporting evidence of the Veteran's stressor.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine condition must be reopened.

II. Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD due to stressors that occurred during active duty service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran contends that multiple stressors occurred during his active duty service causing his PTSD.  November 2014 Board Hearing Transcript.  For the purposes of this decision, the most important of these stressors is the Veteran's assertion that he was in a landing craft that sunk following an accident with a vessel off the coast of Spain.  As the Veteran's claimed stressor does not involve being engaged in combat with the enemy, his lay testimony alone is not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Initially, the Board notes that the Veteran has a current diagnosis of PTSD.  June 2013 Mental Health Medication Management Note.  More importantly a March 2007 VA examiner provided an Axis I diagnosis of PTSD noting that Veteran's symptoms "are as likely as not secondary" to the Veteran being aboard a landing craft that was struck by a Spanish freighter when returning to the U.S.S Guam in January 1977.  

While neither of these diagnoses indicate they conform to DSM-IV, as required by 38 C.F.R. § 4.125(a), a "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  "[M]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  Consequently, the Board presumes the diagnoses of PTSD made by mental-health professionals throughout the record conform to DSM-IV.

As the Veteran is currently diagnosed with PTSD based on his alleged stressor the remaining issue is whether there is credible supporting evidence the alleged stressor occurred.  In more detail, the Veteran's alleged stressor is that during January 1977 he was stationed on the U.S.S. Guam while that ship and the U.S.S. Trenton were anchored off the coast of Barcelona, Spain.  A landing craft transported service members between the two ships and between the ships and shore.  One night, while the Veteran was on the landing craft, a Spanish freighter, named Urlea, collided with the landing craft causing it to sink.  Many service members were lost in the collision; however, some survived, including the Veteran who was rescued by the captain's gig.   

A January 2007 request for medical opinion lists four stressors claimed by the Veteran, one of which is the landing craft accident.  The "Requested Opinion" section of this document notes that the landing craft accident stressor has been confirmed.  No explanation is given for why or how this stressor was confirmed.  Shortly thereafter, an April 2007 memorandum from the Denver RO Joint Service Records Research Center (JSRRC) Coordinator states that there is sufficient evidence to confirm the landing boat accident occurred but insufficient evidence that the Veteran was onboard.

However, the Veteran stated records were not kept of who embarked and disembarked the landing ship.  November 2014 Board Hearing Testimony page 12.  Nevertheless, in an August 2007 statement E.C.N., who in 1977 was stationed on the U.S.S. Guam, reported he was on shore patrol the night of the landing ship accident.  He described how he assisted with the rescue effort and noted that the Veteran was picked up by an officer's boat.  In light of this, the Board finds the Veteran's stressor of a landing boat accident in 1977 is supported by credible evidence.  In support of this conclusion it is noted that the Veteran's service personnel records indicate that he was stationed on the U.S.S. Guam in January 1977, the April 2007 Denver RO JSRRC Coordinator memorandum concedes there is sufficient evidence to confirm the January 1977 landing boat accident occurred, and the Board finds no reason to doubt the credibility of E.C.N.'s statement that the Veteran was picked up by an officer's boat following the accident.  While E.C.N. does not explicitly say that the officer's boat pick-up of the Veteran was a rescue, the Veteran will be afforded the benefit of the doubt. 

Therefore, the Veteran has a currently diagnosis of PTSD; that diagnosis is linked, by medical evidence, to the in-service stressor of a landing accident; and there is credible supporting evidence that the Veteran was on the landing ship when it collided with a Spanish freighter.  As all the elements necessary for service connection for PTSD are present, the claim is granted.

III. Tinnitus

The Veteran contends that he suffers from tinnitus that manifested in service or, in the alternative, is proximately due to or aggravated beyond it normal progression by his service-connected defective hearing of the left ear.  Initially, the Board observes that the record supports service-connection for tinnitus as secondary to service-connected defective hearing.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen 7 Vet. App. 439.

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  Consequently, the Veteran's assertion that he suffers from tinnitus is adequate to establish that a current disability exists.    

The Veteran was provided a VA examination in November 2011 in regards to hearing loss and tinnitus.  While discussing the etiology of tinnitus the VA audiologist opined that it "is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  Other VA examination reports either do not discuss tinnitus or note it but do not address etiology.  An April 2007 addendum opinion states it is less likely as not that the tinnitus is directly related to service but does not discuss whether tinnitus is the result of service-connected hearing loss.  As such, in regards to secondary service connection, the November 2011 VA examination report has more probative value than other examination reports and opinions of record.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the November 2011 VA audiologist's opinion noting the Veteran's tinnitus is at least as likely as not a symptom of the Veteran's service-connected hearing loss, and resolving all doubt in favor of the appellant, the Board concludes that service connection is warranted for tinnitus as a result of service-connected defective hearing of the left ear.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


